Citation Nr: 1806973	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

Entitlement to service connection for a migraine headache disability.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Esq.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to August 1983 and active naval service from April 1985 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This matter was previously before the Board, most recently in October 2014, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement, received in January 2018, withdrawing the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for a migraine headache disability have been met.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely substantive appeal.  38 U.S.C. § 7105(a) (2012); 38 C.F.R. § 20.200 (2017).  A substantive appeal may be withdrawn in writing by an appellant or representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for a migraine headache disability in the May 2009 rating decision.  In February 2012, the Veteran perfected an appeal of that issue.

In a written statement received in January 2018, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw the appeal for entitlement to service connection for a headache disability.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2017).


ORDER

The appeal is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


